Citation Nr: 1515945	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS) with spastic colon and constipation, to include as secondary to service-connected anxiety and dysthymic disorders.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to August 1978 and from February 1979 to December 1984, with additional service in the National Guard.  

A September 2013 Board decision denied the Veteran's claims of entitlement to service connection for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS) with spastic colon and constipation.  The Veteran subsequently appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court dismissed the appeal as to the Veteran's claim of entitlement to service connection for GERD, granted the parties' August 2014 joint motion for remand (JMR) regarding his claim of entitlement to service connection for IBS, and remanded the matter to the Board.  

Finally, the September 2013 Board decision remanded the Veteran's claims of entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, numbness  and tingling of the upper extremities, DDD of the thoracic spine, degenerative joint disease (DJD) of the left and right shoulders, a torn bicep of the right arm; entitlement to an initial disability rating in excess of 30 percent for anxiety and dysthymic disorders; and entitlement to a total disability rating based upon individual unemployability (TDIU).  The Board notes that these issues have not yet been readjudicated by the Agency of Original Jurisdiction (AOJ) as directed in the September 2013 Board remand.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is necessary prior to the readjudication of the Veteran's claim of entitlement to service connection for irritable bowel syndrome (IBS) with spastic colon and constipation, to include as secondary to service-connected anxiety and dysthymic disorders.  Upon remand, the Veteran must be afforded a new VA examination that is adequate and consistent with the August 2014 JMR and resulting Court remand.  

When VA undertakes to provide an examination, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2014).  

Significantly, the August 2014 JMR noted that the September 2013 Board decision relied on prior inadequate VA examinations conducted in June 2009 and June 2011.  

At the June 2009 VA examination, the examiner noted post-service treatment records indicated that the Veteran suffered from IBS with a possible relationship to his anxiety and dysthymia, but she later determined that the Veteran did not suffer from IBS and that there was no nexus between the Veteran's claimed IBS and his psychiatric disabilities.  

In April 2011, the Board remanded the Veteran's claim due to the inconsistent findings of the June 2009 VA examiner, which required clarification.  Therefore, in June 2011, the Veteran afforded an additional VA examination conducted by the same VA examiner.  The VA examiner reviewed the Veteran's medical records and indicated that the Veteran reported no prior history of nausea or vomiting associated with esophageal disease, and there was no heartburn, regurgitation, vomiting, constipation, diarrhea, intestinal pain, or ulcerative colitis.  The examiner specifically noted a May 2011 visit that revealed no clinical indication of any gastrointestinal disability, to include IBS.  The VA examiner opined that the Veteran did have IBS and that his active service did not cause or aggravate any gastrointestinal symptoms or conditions.  The VA examiner noted that, in part, the evidence supportive of her opinion was the failure of the record to document IBS and the Veteran's denial that he suffered from a gastrointestinal condition.  The VA examiner further indicated that, in her opinion, the Veteran did not suffer from anxiety, but from a personality disorder manifested by anger and resentment.  

The August 2014 JMR noted that the June 2011 VA examination was inadequate because the examiner failed to support her opinion with an adequate rationale and did not discuss or reconcile the various Axis III diagnoses of IBS contained in the record.  

Specifically, in September 2001, the Veteran reported chest pain, IBS with severe bowel cramping and diarrhea, and anxiety attacks and nightmares.  The Veteran was then referred to a psychiatrist who rendered an Axis I diagnosis of mood disorder, not otherwise specified (NOS), and an Axis III diagnoses of IBS and low back pain.  Additionally, the record also contains two undated medical evaluation board reevaluation summaries that indicate Axis III diagnoses of IBS, by history, and chronic intermittent back pain.  In November 2003, the Veteran was admitted to the hospital with symptoms of markedly increased anxiety, poor sleep, limited thought, and fears that he may harm others.  He reported that he suffered from IBS, which he indicated worsened with stress.  At discharge, an Axis III diagnosis of IBS was provided.  Finally, medical evaluation reports dated in December 2004 and July 2006 also indicate that the Veteran suffered from IBS.  

Although the VA examiner acknowledged these diagnoses in the June 2009 VA examination report, she did not address them in the June 2011 VA examination report.  

Therefore, remand is required for the Board to obtain an adequate VA examination and medical nexus opinion that properly considers the history of the Veteran's claimed disability, to include the various post-services Axis III diagnoses of IBS, and his claim that the disorder is a result of his service-connected anxiety and dysthymic disorders.  See 38 C.F.R. § 3.159(c)(4), 3.310 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the same VA examiner who provided the June 2009 and June 2011 VA examinations.  If the previous VA examiner is unavailable, an equally qualified examiner may be substituted.  The VA examiner is to review the entire claims folder, including any electronic documents and a copy of this remand.  Such review must be noted in the resulting examination report.  All necessary testing and examination must be conducted.  

In particular, the examiner is asked to render an opinion as to whether the Veteran has a diagnosis of IBS which is at least as likely as not (a 50 percent probability or greater) related to his active service.  

Additionally, the examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran has a diagnosis of IBS which is caused by or aggravated by the Veteran's service-connected anxiety and dysthymic disorders.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran has IBS which is aggravated by his service-connected psychiatric disorders, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's IBS prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In rendering the opinions requested above, the examiner must specifically resolve the inconsistencies noted in the prior June 2009 and June 2011 VA examination reports, including the various Axis III diagnoses of IBS contained within the record.  

A complete rationale is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

2.  Thereafter, ensure that the above remand directives have been fully complied with; if not, undertake any necessary corrective action.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for IBS, to include as secondary to his service-connected psychiatric disorders.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case (SSOC) and a reasonable amount of time to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







